Name: Commission Regulation (EEC) No 1635/88 of 13 June 1988 on the supply of various consignments of cereals to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 88 Official Journal of the European Communities No L 147/17 COMMISSION REGULATION (EEC) No 1635/88 of 13 June 1988 on the supply of various consignments of cereals to the World Food Programme (WFP) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (') as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the World Food Programme the Commis ­ sion allocated to that organization 9 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 . A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the World Food Programme in accordance with the provisions of Regula ­ tion (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986,, p. 1 . « OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 147/18 Official Journal of the European Communities 14. 6. 88 ANNEX I 1 . Operation No : 290/88 (') 2. Programme : 1987 3. Recipient : World Food Programme, via Cristoforo Colombo, 426 I-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : People's Democratic Republic of Yemen 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) : 8 . Total quantity : 1 500 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see lists published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a))  marking on the bags, in letters at least 5 cm high : 'ACTION No 290/88 / YEMEN PDR / 0226502 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 5 July 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 July 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 July 1988 14. 6 . 88 Official Journal of the European Communities No L 147/19 ANNEX II 1 . Operation No (') : 482/88 2. Programme : 1987 3 . Recipient : World Food Programme, via Cristoforo Colombo, 426, I-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Mauritania 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under. 1LA. 1 ): 8 . Total quantity : 7 500 tonnes 9. Number of lots : one 10 . Packaging : in bulk, plus  157 500 empty new jute sacks, minimum weight 600 grams, of a capacity of 50 kilograms, and 75 needles , and sufficient twine  marking on the bags, in letters at least 5 centimetres high : 'ACTION N0 482/88 / MAURITANIE / 0282200 / FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / NOUAKCHOTT' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : Nouakchott 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 July 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 5 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 July 1988 (b) period for making the goods available at the port of shipment : 1 to 15 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 1 July 1988 No L 147/20 Official Journal of the European Communities 14. 6. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes.